Citation Nr: 1539878	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board denied this claim in a December 2014 decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a Joint Motion for Remand and returned this issue to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence shows current hypertension.  The Veteran's service treatment records were destroyed in a fire and are unavailable.  In his February 2011 claim, the Veteran reported that he was diagnosed with hypertension/high blood pressure in service.  Alternatively, he argued that his hypertension was caused by stress in his military job.  The record contains post-service treatment records beginning in 1998.  There is no documentation of treatment between service and 1998.  VA treatment records from 2013 list the date of onset of hypertension as August 15, 1994.  The specific onset date suggests that the Veteran may have been treated at VA at that time.  The RO should request any VA treatment records from the 1990s, specifically 1994.  Clarification from the Veteran is needed to determine any history of treatment prior to 1998.  A VA examination and medical opinion would be helpful to determine if the state of the Veteran's hypertension as evidenced by the record is consistent with onset of hypertension either in-service or within a year of discharge.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter requesting him to identify any treatment for hypertension.  Specifically, request that he identify the date, or approximate year, in which he started having treatment for hypertension and when he started getting treatment at VA.

2. Obtain and associate with the claims file any VA treatment records from the 1990s, specifically 1994.

3. Thereafter, schedule the Veteran for a VA examination for hypertension and forward the claims file to the examiner.  The examiner should address the following:

a. The Veteran reported being diagnosed with high blood pressure or hypertension in service.  Service treatment records are unavailable.  Based on the evidence of record, is the state of his hypertension in the 1999s and 2000s, consistent with a finding that his hypertension at least as likely as not began in service or within a year of separation - before August 1959? 

b. If the evidence suggests an onset date after August 1959, is current hypertension at least as likely as not related to stress the Veteran suffered in the military?

Please consider all relevant lay and medical evidence and provide rationale for any conclusions.

If the requested opinion cannot be provided without resort to speculation, explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




